Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-0222)

Complainant
v.

Grewal Corporation
d/b/a 7-Eleven 22398,

Respondent.
Docket No. C-15-1034
Decision No. CR3733

Date: March 30, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Grewal Corporation d/b/a 7-Eleven 22398, at 539 Pleasant
Street, Holyoke, Massachusetts 01040, and by filing a copy of the complaint with the
Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that 7-Eleven 22398 impermissibly sold cigarettes to minors and failed
to verify, by means of photo identification containing a date of birth, that the purchasers
were 18 years of age or older, thereby violating the Federal Food, Drug, and Cosmetic
Act (Act), 21 U.S.C. § 301 et seg., and its implementing regulations, 21 C.F.R. pt. 1140.
CTP seeks to impose a $5,000 civil money penalty against Respondent 7-Eleven 22398.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 28, 2015, CTP served the
complaint on Respondent 7-Eleven 22398 by United Parcel Service. In the complaint
and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the

Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent 7-Eleven 22398 has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e CTP previously issued a warning letter to 7-Eleven 22398 on January 3, 2013,
citing a violation of 21 C.F.R. pt. 1140 on December 5, 2012, at Respondent’s
business establishment, 539 Pleasant Street, Holyoke, Massachusetts 01040.

e¢ On March 28, 2013, CTP initiated a previous civil money penalty action, CRD
Docket Number C-14-834, FDA Docket Number FDA-2014-H-0360, against
Respondent for three violations of 21 C.F.R. pt. 1140 within a twenty-four month
period. CTP alleged those violations to have occurred on December 5, 2012, and
October 22, 2013.

e The previous action concluded when Ms. Mohinder, Respondent’s authorized
representative, settled the claims on Respondent’s behalf. On April 25, 2014, Ms.
Mohinder signed an Acknowledgment Form in which she “admitted that the
violations. ..occurred, waiv[ed] her ability to contest the violations in the future,
and stat[ed] that she understood that the violations may be counted in determining
the total number of violations for purposes of future enforcement actions.” The
Administrative Law Judge closed the case on May 5, 2014.

e At approximately 1:56 PM on July 29, 2014, at Respondent’s business
establishment, 539 Pleasant Street, Holyoke, Massachusetts 01040, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Marlboro Gold Pack 100’s cigarettes to a person younger than 18 years of age.
The inspector also observed that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older;

These facts establish Respondent 7-Eleven 22398’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The
regulations prohibit the sale of tobacco products to any person younger than 18 years of
age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no tobacco purchasers are younger than
18 years of age. 21 C.F.R. § 1140.14(b)(1).

A $5,000 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order
For these reasons, | enter default judgment in the amount of $5,000 against Respondent

Grewal Corporation d/b/a 7-Eleven 22398. Pursuant to 21 C.F.R. § 17.11(b), this order
becomes final and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

